                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 SEAN WOODS,                                      )
                                                  )
               Plaintiff,                         )
                                                  )             No.:   4:19-CV-009-CLC-SKL
 v.                                               )
                                                  )
 BEDFORD COUNTY,                                  )
                                                  )
               Defendant.                         )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint for violation of civil rights filed pursuant to 42 U.S.C.

§ 1983. On July 29, 2019, the Court entered an order screening the complaint and providing that

Plaintiff had twenty days from the date of entry of the order to return service packets for the

remaining Defendants [Doc. 5 at 4]. The Court also warned Plaintiff that if he failed to timely

comply with that order, the Court may dismiss this action [id.]. More than thirty-three have passed

and Plaintiff has not complied with this order or otherwise communicated with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.
Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that

Plaintiff received the Court’s order, but chose not to comply therewith. As such, the first factor

weighs in favor of dismissal.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendant.

       As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to comply with the Court’s order [id.].

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was proceeding in forma pauperis [Doc. 4] in this matter and he has not pursued

the case since filing his complaint [Doc. 2] more than eight months ago.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b) and the Court CERTIFIES that any appeal

from this order would not be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.



                                                        /s/
                                                        CURTIS L. COLLIER
                                                        UNITED STATES DISTRICT JUDGE




                                                    2
